JENNINGS, District Judge.
Counsel for “defendant cites several federal cases in support of the motion to quash. Many additional decisions of the federal courts might be found.
It is said in 19 Ency. of Pldg. & Prac. at page 682, that by a long and unbroken line of decisions in the federal courts it has been held that, when a foreign corporation “does no business *62within the state, service upon an officer or agent of such corporation, temporarily within the jurisdiction upon private business of his own and on that of the corporation, will not bind the corporation.”
All the cases cited have been examined," besides many other federal cases. In every such case examined it appeared that the decision was substantially to this effect only; that a corporation not domiciled in the particular state, having no agent there, and “doing no business” there, is “not found” there, within the meaning of section 739, U. S. R. S. (U. S. Comp. St. 1916, § 1033).
The defendant corporation, although doing the things Mr. Heid says it does, has never seen fit to appoint a resident agent, upon whom service might be had. So service was had in the district upon the president himself.
I think, the affidavit of Mr. Heid being absolutely undenied by any officer of defendant, it may well be held that, under the showing, at least, defendant is “doing business” within the district of Alaska; at least “doing business” to such an extent that service in the district upon the president will bind the corporation. Cone v. Tuscaloosa Mfg. Co. (C. C.) 76 Fed. 891.
In 19 Encyc. Pldg. & Pr. p. 672, it is said:
“In the absence of any special statutory provisions regulating service on foreign corporations, it is generally held that service in the manner prescribed for domestic corporations will give jurisdiction”— citing Farrell v. Oregon Gold Mining Co., 31 Or. 475, 49 Pae. 876; Gross v. Nichols, 72 Iowa, 239, 33 N. W. 653; Chicago v. Manning, 23 Neb. 552, 37 N. W. 462.
The Compiled Eaws of Alaska, 1913, § 878, declares that the summons shall be served as follows:
“If the action be against a private corporation [it shall he delivered] to the president or other head of the corporation, secretary, cashier or managing agent, or in case none of the officers of the corporation above named shall reside or have an office in the district, then to any clerk or agent of said corporation who may reside or be found in the district.”
We have, on the face of the papers, at least, a foreign corporation which has been and is maintaining an agency in Juneau for the sale of goods to residents of Alaska and which has been and is doing business in Alaska, which has sold thousands and thousands of dollars worth of goods to the *63residents of Alaska, which, as plaintiff, has used the courts of Alaska (presumably against Alaska citizens), and which, according to the complaint, has wronged the estate of a dead man, who, when living, was a resident of the very jurisdiction the power of whose courts defendant has not hesitated to invoke as occasion required. We have that corporation protesting when it is sought to bring it into an Alaska court to answer for an alleged wrong committed against an Alaska citizen.
Foreign corporations are allowed to sue in our courts by virtue of comity. It does not comport with a just reciprocity that the comity should be all on one side.. To allow foreign corporations to maintain selling agencies in Alaska, to use the courts of Alaska against Alaska citizens, and yet not to be amenable t<3. those courts when they misuse Alaska citizens, does not commend itself to what would seem to be the correct idea of justice and fair dealing.
The motion to quash service of summons is overruled.